                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 1 of 14 Page ID #:142



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4
                                                                                                                     DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                 5   daniel.anziska@troutman.com
                                                                                                                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                 6   875 Third Avenue
                                                                                                                     New York, NY 10022
                                                                                                                 7   Telephone: 212.704.6000
                                                                                                                     Facsimile: 212.704.6288
                                                                                                                 8
                                                                                                                     MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                 9   mackenzie.willow-johnson@troutman.com
                                                                                                                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                10   305 Church at North Hills Street, Suite 1200
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     Raleigh, NC 27609
                                                                                                                11   Telephone: 919.740.9949
                                                                                                                12   Attorneys for Defendants SMART KING LTD., JIAWEI WANG,
                                                                               I R V I N E , C A 92614-2545




                                                                                                                     and CHAOYING DENG and Defendant and Counterclaimant
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   FARADAY&FUTURE INC.
                                                                                                                14                        UNITED STATES DISTRICT COURT
                                                                                                                15                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                16                                WESTERN DIVISION
                                                                                                                17   HONG LIU,                              Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                                    Plaintiff,              Honorable Stephen V. Wilson
                                                                                                                18
                                                                                                                             v.                             DEFENDANT
                                                                                                                19
                                                                                                                     FARADAY&FUTURE INC.,                   FARADAY&FUTURE INC.’S
                                                                                                                20   SMART KING LTD., JIAWEI                COUNTERCLAIM
                                                                                                                     WANG, and CHAOYING DENG,
                                                                                                                21
                                                                                                                                    Defendants.
                                                                                                                22
                                                                                                                23   FARADAY&FUTURE INC.,
                                                                                                                24                  Counterclaimant,
                                                                                                                25           v.
                                                                                                                26   HONG LIU,
                                                                                                                27                  Counter-Defendant.
                                                                                                                28
                                                                                                                     111292258                           -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 2 of 14 Page ID #:143



                                                                                                                 1            Defendant and Counterclaimant Faraday&Future Inc. (“FF”) hereby asserts
                                                                                                                 2   its Counterclaim against Plaintiff and Counter-Defendant Hong Liu (“Liu”) as
                                                                                                                 3   follows:
                                                                                                                 4                                      INTRODUCTION
                                                                                                                 5            1.    Liu intentionally misrepresented his credentials, experience, and
                                                                                                                 6   connections to fraudulently induce FF to hire him in the roles of Global General
                                                                                                                 7   Counsel, Global Chief Administrative Officer, Global Senior Advisor, and Senior
                                                                                                                 8   Board Member, and offer him two lucrative employment contracts.
                                                                                                                 9            2.    Liu represented to FF that he had the experience, skills, business
                                                                                                                10   acumen, and the connections necessary to make FF, an innovative electric vehicle
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   start-up company, financially successful and take it to an initial public offering
                                                                                                                12   (IPO).
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13            3.    But less than a year into Liu’s tenure, it was apparent that he had
                                                                                                                14   conned FF, as he was unable to perform even the most basic functions of his roles,
                                                                                                                15   if he was even present at all.
                                                                                                                16            4.    At bottom, Liu refused or failed to perform the roles for which he was
                                                                                                                17   hired and paid handsomely. Liu also put his own personal interests ahead of FF’s
                                                                                                                18   interests and for the most part, refused to perform. This conduct resulted in serious
                                                                                                                19   breaches of the fiduciary duties that he owed to FF and caused serious harm to FF.
                                                                                                                20            5.    Liu’s incompetence and breaches of fiduciary duty forced FF to
                                                                                                                21   terminate Liu’s employment and seek to rescind his employment contract, which it
                                                                                                                22   had an express right to do. And regardless of that right, those contracts are void ab
                                                                                                                23   initio due to Liu’s fraudulent inducement.
                                                                                                                24            6.    In retaliation, Liu filed this lawsuit, alleging outlandish and false
                                                                                                                25   claims against FF, and others, but ignoring the core fact that Liu never performed
                                                                                                                26   any of his roles as promised. Liu now must answer for the harm that he caused to
                                                                                                                27   FF.
                                                                                                                28
                                                                                                                     111292258                                   -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 3 of 14 Page ID #:144



                                                                                                                 1                                        THE PARTIES
                                                                                                                 2           7.    FF is a California corporation headquartered in Gardena, California.
                                                                                                                 3           8.    Liu is an individual and resident of the State of New York.
                                                                                                                 4                             JURISDICTION AND VENUE
                                                                                                                 5           9.    The Court has subject matter jurisdiction under 28 U.S.C. § 1332(a),
                                                                                                                 6   because FF and Liu are citizens of different states, and the amount in controversy
                                                                                                                 7   exceeds the sum or value of $75,000, exclusive of interest and costs.
                                                                                                                 8           10.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391,
                                                                                                                 9   because FF is located in this district and a substantial part of Liu’s breach and other
                                                                                                                10   misconduct giving rise to FF’s claims occurred in this district.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11                         FACTS COMMON TO ALL CLAIMS
                                                                                                                12       A. FF Hired Liu Based on his Representations That he was a Seasoned
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA




                                                                                                                            Financial and Legal Advisor who Could Guide FF
                                                              S U I T E 1400




                                                                                                                13
                                                                                                                14           1.    FF is an innovative U.S.-based electric vehicle start-up company that
                                                                                                                15   was founded by Yueting Jia (“Jia”) in April 2014.
                                                                                                                16           2.    FF is focused on the development of intelligent electric vehicles and is
                                                                                                                17   currently developing its first production vehicle and flagship model, the FF 91.
                                                                                                                18   Building a new car company from the ground up requires significant financial
                                                                                                                19   investment, as well as connections within key networks.
                                                                                                                20           3.    At the end of 2017, Jia became FF’s Chief Executive Officer (CEO).
                                                                                                                21   Thereafter, in November 2017, FF’s indirect parent company, FF Intelligent
                                                                                                                22   Mobility Global Holdings Ltd. f/k/a Smart King, Ltd. (“Smart King”) entered into a
                                                                                                                23   financial agreement with Evergrande Health Industry Group Ltd., a subsidiary of
                                                                                                                24   Chinese real estate conglomerate China Evergrande Group (“Evergrande”), to fund
                                                                                                                25   FF’s efforts to develop the FF 91.
                                                                                                                26           4.    To achieve his vision and dream of creating a successful industry-
                                                                                                                27   disrupting technology company—and with the Evergrande funding that allowed
                                                                                                                28   him to do so—Jia sought to hire a Global Chief Administrative Officer and General
                                                                                                                     111292258                                 -3-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 4 of 14 Page ID #:145



                                                                                                                 1   Counsel with the financial experience and legal expertise necessary to guide FF
                                                                                                                 2   toward financial stability and an IPO.
                                                                                                                 3           5.    Liu came recommended for the role of Global Chief Administrative
                                                                                                                 4   Officer and General Counsel by a company acquaintance who described Liu as a
                                                                                                                 5   “top notch” capital fundraiser and attorney.
                                                                                                                 6           6.    In meeting with FF’s then president, Jiawei “Jerry” Wang (“Wang”)
                                                                                                                 7   and Jia, Liu represented he could be FF’s Global Chief Administrative Officer and
                                                                                                                 8   General Counsel who would guide FF toward financial stability and an IPO.
                                                                                                                 9           7.    Liu represented that, in the 1990s, he served as General Counsel and
                                                                                                                10   Director-General of the China Securities Regulatory Commission. In that role, he
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   claimed to have been the lead professional regulator responsible for drafting,
                                                                                                                12   interpreting, and administering China’s capital and securities market rules. He
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   represented that he led the working group for drafting and enacting China’s first
                                                                                                                14   securities law. He also purportedly served as a key member of the stock issuance
                                                                                                                15   examination board appointed by the State Council.
                                                                                                                16           8.    Liu submitted to FF a curriculum vitae and press release (the “CV”),
                                                                                                                17   extolling his lengthy history as a claimed financial expert and attorney.
                                                                                                                18           9.    Liu’s CV listed that his areas of expertise encompass:
                                                                                                                19                 banking and finance, mergers and acquisitions, investments
                                                                                                                                   and transactions, and regulatory and disputes with a strong
                                                                                                                20                 emphasis on cross-border transactions involving Asia and
                                                                                                                                   Greater China. [Liu] has extensive experience representing
                                                                                                                21                 Asia- and Greater China-based companies conducting
                                                                                                                                   business in the United States and other parts of the world,
                                                                                                                22                 including in such industries as financial institutions and
                                                                                                                                   investment entities, real estate and infrastructure, aviation
                                                                                                                23                 and transportation, energy and resources, real estate and
                                                                                                                                   infrastructure, aviation and transportation, energy and
                                                                                                                24                 resources, and manufacturing and technology. He also
                                                                                                                                   advises US and foreign companies doing business in Asia
                                                                                                                25                 and Greater China, including in market access, direct
                                                                                                                                   investments, public and private funds, capital markets,
                                                                                                                26                 technology transfers and regulatory matters.

                                                                                                                27           10.   The CV described various roles that Liu purportedly held in managing
                                                                                                                28   several law firms’ China and Asia practices, the most recent firm being Mayer
                                                                                                                     111292258                                 -4-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 5 of 14 Page ID #:146



                                                                                                                 1   Brown LLP (“Mayer”). Liu’s CV also described himself as a “leader of [Mayer’s]
                                                                                                                 2   US-China practice initiatives,” and touted that he was “instrumental in connecting
                                                                                                                 3   Mayer Brown’s offices in Asia, Europe and the Americas.” In his roles at Mayer
                                                                                                                 4   and prior law firms, Liu claimed to have represented clients in all major categories
                                                                                                                 5   of transactions.
                                                                                                                 6           11.   Liu’s CV also heralded his investment banking background, which
                                                                                                                 7   consisted of serving as managing director at two large investment banks. Liu
                                                                                                                 8   boasted of playing “an important role in a variety of China- and Asia-related M&A
                                                                                                                 9   and other financing business transactions.”
                                                                                                                10           12.   During Jia’s first meeting with Liu, Jia described FF’s history and
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   future plans. Jia described his dream and vision for the company, the issues and
                                                                                                                12   financial difficulties that FF was facing at the time, and possible solutions. Jia also
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   detailed the kind of talent that would be needed for the Global Chief Administrative
                                                                                                                14   Officer and General Counsel role to bring that dream and vision to fruition. At that
                                                                                                                15   point, Jia told Liu that his strengths lie in product technology, strategy,
                                                                                                                16   organization, and user operations, but that he needed an executive with experience
                                                                                                                17   handling capital, finance, and legal issues—a Global Chief Administrative Officer
                                                                                                                18   and General Counsel to lead the functional areas of the company, improve
                                                                                                                19   management capabilities, and quickly push forward the financing efforts of the
                                                                                                                20   company. Jia also told Liu that FF needed someone to lead the company to an IPO
                                                                                                                21   and that, after an IPO, FF wanted to truly disrupt the industry and have a
                                                                                                                22   distinguished finance and legal departments.
                                                                                                                23           13.   Liu affirmed that he could fill all of those roles and possessed the
                                                                                                                24   requisite experience to do so. Liu further represented that the areas Jia listed were
                                                                                                                25   his areas of expertise.
                                                                                                                26           14.   Liu represented to FF that he also had extensive connections in both
                                                                                                                27   the U.S. and China and could provide tremendous assistance to FF’s development.
                                                                                                                28   Liu described his investment banking background, having worked as a managing
                                                                                                                     111292258                                 -5-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 6 of 14 Page ID #:147



                                                                                                                 1   director of two U.S. investment banks to support his ability to provide such
                                                                                                                 2   assistance.
                                                                                                                 3           15.   Based on Liu’s material representations, Liu was offered the positions
                                                                                                                 4   of Global General Counsel, Global Chief Administrative Officer, and Global Senior
                                                                                                                 5   Advisor at FF, and Senior Board Member at Smart King.
                                                                                                                 6           16.   Liu began his employment with FF on February 15, 2018, pursuant to
                                                                                                                 7   a written Employment Agreement (the “Employment Agreement”) and a Director
                                                                                                                 8   Compensation Agreement (the “Director Agreement”), which Liu drafted.
                                                                                                                 9       B. The Employment Agreement
                                                                                                                10           17.   Liu was the only employee at FF to have a written employment
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   contract.
                                                                                                                12           18.   Pursuant to the terms of the Employment Agreement, Liu was hired to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   serve in the roles of Global Chief Administrative Officer, Global General Counsel,
                                                                                                                14   and Global Senior Advisor of FF and Senior Board Member of FF’s indirect parent
                                                                                                                15   company, Smart King.
                                                                                                                16           19.   Defendant FF Intelligent Mobility Global Holdings Ltd. f/k/a Smart
                                                                                                                17   King Ltd. was also a party to the Employment Agreement and has assigned its right
                                                                                                                18   to pursue litigation based on that agreement to Faraday.
                                                                                                                19           20.   The Employment Agreement expressly provided that Liu’s “duties and
                                                                                                                20   responsibilities” in these roles “shall be commensurate with such positions….”
                                                                                                                21           21.   In exchange for fulfilling the duties and responsibilities of Global
                                                                                                                22   Chief Administrative Officer, Global General Counsel, Senior Board Member, and
                                                                                                                23   Global Senior Advisor, the Employment Agreement provided that Liu would
                                                                                                                24   receive: $1 million in annual base salary; $3 million as a signing bonus (payable in
                                                                                                                25   five equal installments due upon the signing of the Employment Agreement and on
                                                                                                                26   the anniversary of Liu’s start of employment); and 2% of Smart King’s total equity
                                                                                                                27   shares (20 million shares) with the standard equity share or option vesting schedule
                                                                                                                28   “and any of FF’s earliest available vesting schedules as [Liu] may select….”
                                                                                                                     111292258                                 -6-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 7 of 14 Page ID #:148



                                                                                                                 1           22.   The Employment Agreement also provided for relocation costs and
                                                                                                                 2   expenses.
                                                                                                                 3           23.   The Employment Agreement was for a term of five years and
                                                                                                                 4   expressly stated that “an early termination can only be effectuated based on the
                                                                                                                 5   specific cause of a serious breach of fiduciary duty to [FF] as a senior executive of
                                                                                                                 6   [FF] after fully adjudicated against [Liu] by a competent court in the United
                                                                                                                 7   States….”
                                                                                                                 8       C. Liu Fails to Perform the Job Duties as Promised
                                                                                                                 9           24.   After less than a year, it was readily apparent that Liu had materially
                                                                                                                10   misrepresented his expertise and capabilities. He was unable to perform in almost
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   every area of his purported expertise and did not possess the requisite legal skills to
                                                                                                                12   oversee the company’s legal needs, let alone the business, finance, and legal
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   acumen needed to take FF to an IPO.
                                                                                                                14           25.   From the start of his employment in February 2018 through February
                                                                                                                15   2019—when FF had no choice but to terminate Liu’s employment for his serious
                                                                                                                16   breaches of the fiduciary duties that he owed to FF—Liu systematically removed
                                                                                                                17   himself from positions of responsibility.
                                                                                                                18           26.   When Liu made himself available to discuss FF’s financial
                                                                                                                19   circumstances with other executives, he often asked rudimentary questions that
                                                                                                                20   demonstrated his lack of understanding of financing, fundraising, and capital
                                                                                                                21   markets. Moreover, Liu was unable to provide recommendations, advice, or
                                                                                                                22   direction for equity financing.
                                                                                                                23           27.   Liu not only failed to provide any plans for debt or equity financing,
                                                                                                                24   he also failed to provide any contacts for investment banks or advisors who could
                                                                                                                25   assist. This was in spite of his prior claims during the interview process that he had
                                                                                                                26   high-level contacts at leading investment advisor firms Blackstone and Goldman
                                                                                                                27   Sachs, yet no one from those firms was ever introduced to FF. Liu provided no
                                                                                                                28   meaningful contacts or advice regarding restructuring or raising capital. Rather, he
                                                                                                                     111292258                                   -7-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 8 of 14 Page ID #:149



                                                                                                                 1   deflected all of his responsibilities and removed himself from decision-making
                                                                                                                 2   during some of FF’s most critical points throughout the duration of his
                                                                                                                 3   employment.
                                                                                                                 4           28.   Despite Liu’s representations that he had vast experience with the IPO
                                                                                                                 5   process and that he could quickly lead FF to an IPO, Liu did nothing to assist FF on
                                                                                                                 6   that front. Liu failed to identify any specific steps that FF should take or that he
                                                                                                                 7   would assist with to get FF to an IPO, despite Jia’s repeated requests.
                                                                                                                 8           29.   Liu had also promised to help with FF’s on-going litigation, as would
                                                                                                                 9   be expected of general counsel, yet failed to do that as well.
                                                                                                                10           30.   For example, Liu was tasked with supervising a lawsuit between FF
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   and EVelozcity, Inc. and FF’s former executives. Yet, when questioned at
                                                                                                                12   executive meetings about the lawsuit, Liu could not provide even basic information
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   about the stage of proceedings or discussions with outside counsel. Worse yet, Liu
                                                                                                                14   had nothing to contribute regarding the proposed litigation strategy that FF would
                                                                                                                15   follow.
                                                                                                                16           31.   Although Liu had represented to FF during the interview process that
                                                                                                                17   he would manage outside counsel and provide substantive guidance to help manage
                                                                                                                18   FF’s legal expenditures, his failure to provide appropriate guidance forced FF to
                                                                                                                19   instead rely on other lawyers within its legal department and pay substantial legal
                                                                                                                20   fees to outside counsel.
                                                                                                                21           32.   One of the most egregious examples of Liu’s failure to perform his
                                                                                                                22   responsibilities occurred in August 2018. That was the month Evergrande failed to
                                                                                                                23   provide the aforementioned contracted-for funding to FF. This refusal put the
                                                                                                                24   entire company at risk. Had Liu’s representations about his legal abilities and
                                                                                                                25   experience been true, he would have been well qualified to help FF navigate the
                                                                                                                26   legal issues created by Evergrande’s breach of its agreement to fund FF. But Liu
                                                                                                                27   refused to or could not assist FF with those legal issues. Instead, Liu continued his
                                                                                                                28
                                                                                                                     111292258                                 -8-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 9 of 14 Page ID #:150



                                                                                                                 1   pattern of remaining absent for some of the most difficult periods with Evergrande
                                                                                                                 2   and, when present, deferring decisions and advice to other employees.
                                                                                                                 3           33.   Liu’s absence and failure to provide substantive guidance forced FF to
                                                                                                                 4   make crucial decisions through others, including the decision to sue Evergrande for
                                                                                                                 5   breach of contract. That suit was resolved by a settlement reached—again, without
                                                                                                                 6   Liu’s assistance—on December 31, 2018.
                                                                                                                 7           34.   Even with the settlement, Evergrande’s withdrawal left FF in a dire
                                                                                                                 8   financial position. Rather than guiding FF through its profound difficulties or
                                                                                                                 9   providing strong legal counsel, Liu removed himself from business discussions,
                                                                                                                10   withdrew from providing legal advice, and refrained from making management
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   decisions.
                                                                                                                12           35.   Consistent with his pattern of removing himself from responsibility,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Liu voluntarily vacated his senior position on the Board of Directors when FF was
                                                                                                                14   undergoing financial difficulties, out of concern for his own personal interest and
                                                                                                                15   thus putting his own self-interest over FF’s.
                                                                                                                16           36.   Liu also refused to oversee any administrative departments as Chief
                                                                                                                17   Administrative Officer, abandoning that role as well, again out of concern for his
                                                                                                                18   own personal interests.
                                                                                                                19           37.   Liu further refused to sign contracts and agreements that required his
                                                                                                                20   approval and signature.
                                                                                                                21           38.   At no time did Liu express any informed opinions regarding FF’s
                                                                                                                22   actions and corporate governance. Nor would he have been able to, as
                                                                                                                23   demonstrated by his sheer incompetence over the course of the year.
                                                                                                                24           39.   Liu failed in almost every aspect of every role. In essence, Liu was
                                                                                                                25   nothing more than a potted plant at FF.
                                                                                                                26           40.   From the outset, one of Liu’s more basic employment obligations was
                                                                                                                27   to provide FF with a plan outlining his concrete goals for FF in the year ahead and
                                                                                                                28   the tasks or steps necessary to reach those goals. It took Liu eleven months into his
                                                                                                                     111292258                                 -9-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 10 of 14 Page ID #:151



                                                                                                                  1   employment, until January 2019, to provide his first work plan: a useless mishmash
                                                                                                                  2   of philosophical ramblings devoid of any concrete or measurable steps, tasks, or
                                                                                                                  3   efforts to meet the vague goals and strategies described therein. Even the most
                                                                                                                  4   generous reading of Liu’s work plan failed to reveal what Liu would actually do for
                                                                                                                  5   the company during the upcoming year.
                                                                                                                  6           41.   With good cause, Jia rejected Liu’s work plan and requested a revised
                                                                                                                  7   plan enumerating concrete tasks Liu sought to accomplish during the upcoming
                                                                                                                  8   year.
                                                                                                                  9           42.   Liu’s revised plan failed to provide any concrete or measurable steps,
                                                                                                                 10   tasks, or efforts that he sought to undertake for FF. His revised plan instead added
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   more philosophical ramblings and, in a conclusory fashion, proclaimed, “I Will
                                                                                                                 12   Bring into Full Play My Own Capabilities.”
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           43.   On February 8, 2019, Liu emailed Jia, claiming that he was now
                                                                                                                 14   willing to perform his contractual and legal obligations to the company. But these
                                                                                                                 15   empty statements could not mitigate Liu’s abject failure to perform his duties over
                                                                                                                 16   the prior year and did not indicate how or why he would be able to perform any of
                                                                                                                 17   the duties he previously failed to perform. And the email provided no justification
                                                                                                                 18   to return him to any of the roles that he willingly abandoned out concern for his
                                                                                                                 19   own personal circumstances.
                                                                                                                 20           44.   FF had no alternative but to terminate Liu’s employment for his
                                                                                                                 21   serious breaches of the fiduciary duties owed to them, or risk incurring additional
                                                                                                                 22   negative consequences and damages while continuing to suffer from his
                                                                                                                 23   incompetence.
                                                                                                                 24           45.   For one-years’ worth of “work,” FF paid Liu total compensation of
                                                                                                                 25   $1,836,466.21.
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      111292258                                - 10 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 11 of 14 Page ID #:152



                                                                                                                  1                                FIRST COUNTERCLAIM
                                                                                                                  2                                 (Fraudulent Inducement)
                                                                                                                  3           46.    FF re-alleges and incorporates paragraphs 1 through 45 as if set for in
                                                                                                                  4   full herein.
                                                                                                                  5           47.    Liu fraudulently induced FF to enter into the Employment Agreement.
                                                                                                                  6           48.    As described above, during the interview process, Liu made numerous
                                                                                                                  7   express and oral representations to FF that he had the skills, business acumen, and
                                                                                                                  8   the connections necessary for the roles he obtained with FF.
                                                                                                                  9           49.    Also, as described above, Liu’s representations were false.
                                                                                                                 10           50.    Liu knew these representations were false when he made them, or he
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   made those representations without regard for their truth.
                                                                                                                 12           51.    Liu intended that FF rely on those representations and made those
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   representations to induce FF to hire him and to enter the Employment Agreement
                                                                                                                 14   with him.
                                                                                                                 15           52.    FF reasonably and justifiably relied on Liu’s representations when it
                                                                                                                 16   decided to hire Liu and when it entered the Employment Agreement with Liu.
                                                                                                                 17           53.    Had FF known that Liu’s representations were false, FF would not
                                                                                                                 18   have entered the Employment Agreement with Liu.
                                                                                                                 19           54.    Because of Liu’s misrepresentations, FF has been harmed in an
                                                                                                                 20   amount no less than $1,836,466.21 to be proven at trial. FF also seeks a judicial
                                                                                                                 21   declaration that the Employment Agreement was void and unenforceable due to Liu
                                                                                                                 22   having fraudulently induced FF to enter that agreement.
                                                                                                                 23                               SECOND COUNTERCLAIM
                                                                                                                 24                                 (Breach of Fiduciary Duty)
                                                                                                                 25           55.    FF re-alleges and incorporates paragraphs 1 through 54 as if set for in
                                                                                                                 26   full herein.
                                                                                                                 27           56.    Liu owed fiduciary duties to FF as FF’s Global Chief Administrative
                                                                                                                 28   Officer, Global General Counsel, and Global Senior Advisor.
                                                                                                                      111292258                                 - 11 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 12 of 14 Page ID #:153



                                                                                                                  1           57.    Those duties included the duties of loyalty and care. The duty of care
                                                                                                                  2   requires corporate officers such as Liu to exercise good business judgment when
                                                                                                                  3   making decisions on behalf of the corporation. Liu also breached his duty of
                                                                                                                  4   loyalty by failing to take action in the best interests of FF.
                                                                                                                  5           58.    Liu breached his duty of loyalty to FF by abstaining, refusing and
                                                                                                                  6   failing to undertake necessary tasks and actions as FF’s Global Chief
                                                                                                                  7   Administrative Officer, Global General Counsel, and Global Senior Advisor, to
                                                                                                                  8   further his own self interests.
                                                                                                                  9           59.    Liu breached his duty of care when he failed to act as a reasonably
                                                                                                                 10   careful Global Chief Administrative Officer, Global General Counsel, and Global
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Senior Advisor would have acted under the same or similar circumstances.
                                                                                                                 12           60.    FF has been damaged by Liu’s breaches of his fiduciary duties in an
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   amount to be proven at trial. FF also seeks a judicial declaration that Liu was
                                                                                                                 14   terminated “based on the specific cause of a serious breach of fiduciary duty” under
                                                                                                                 15   the Employment Agreement.
                                                                                                                 16                                THIRD COUNTERCLAIM
                                                                                                                 17                          (Breach of the Employment Agreement)
                                                                                                                 18           61.    FF re-alleges and incorporates paragraphs 1 through 60 as if set for in
                                                                                                                 19   full herein.
                                                                                                                 20           62.    FF and Liu entered into the Employment Agreement.
                                                                                                                 21           63.    Under that agreement, Liu was to act as a Senior Board Member,
                                                                                                                 22   Global Chief Administrative Officer, Global General Counsel, and Global Senior
                                                                                                                 23   Advisor.
                                                                                                                 24           64.    Liu’s “duties and responsibilities” in these roles under the
                                                                                                                 25   Employment Agreement were to “be commensurate with such positions.”
                                                                                                                 26           65.    Liu failed to undertake the vast majority of his duties and
                                                                                                                 27   responsibilities as Senior Board Member, Global Chief Administrative Officer,
                                                                                                                 28
                                                                                                                      111292258                                 - 12 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 13 of 14 Page ID #:154



                                                                                                                  1   Global General Counsel, and Global Senior Advisor, breaching the Employment
                                                                                                                  2   Agreement.
                                                                                                                  3           66.    FF did all, or substantially all of the significant things that the
                                                                                                                  4   Employment Agreement required it to do, until Liu’s serious breaches of his
                                                                                                                  5   fiduciary duties excused FF from continuing to perform.
                                                                                                                  6           67.    If the Court finds the Employment Agreement enforceable and not
                                                                                                                  7   void for Liu’s fraud, than FF pleads, in the alternative, that FF was damaged by
                                                                                                                  8   Liu’s breaches of the Employment Agreement in an amount no less than
                                                                                                                  9   $1,836,466.21 to be proven at trial.
                                                                                                                 10                                FOURTH COUNTERCLAIM
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                        (Rescission of the Employment Agreement)
                                                                                                                 12           68.    FF re-alleges and incorporates paragraphs 1 through 67 as if set for in
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   full herein.
                                                                                                                 14           69.    FF and Liu entered into the Employment Agreement.
                                                                                                                 15           70.    Liu made numerous express and oral fraudulent statements to FF prior
                                                                                                                 16   to entering that agreement.
                                                                                                                 17           71.    FF’s consent to enter the Employment Agreement was obtained by
                                                                                                                 18   fraud exercised by Liu.
                                                                                                                 19           72.    FF received no consideration from Liu under the Employment
                                                                                                                 20   Agreement as Liu refused or was unable to deliver the services FF contracted for
                                                                                                                 21   him to provide.
                                                                                                                 22           73.    Liu’s fraud makes the Employment Agreement rescindable and entitles
                                                                                                                 23   FF to all of its damages incurred as a result of the consideration that it paid under
                                                                                                                 24   the agreement, including, but not limited to, no less than $1,836,466.21 in benefits
                                                                                                                 25   and compensation paid to Liu.
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      111292258                                   - 13 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 72 Filed 11/19/20 Page 14 of 14 Page ID #:155



                                                                                                                  1                                PRAYER FOR RELIEF
                                                                                                                  2            WHEREFORE, FF prays for judgment against Liu on each of the claims, as
                                                                                                                  3   follows:
                                                                                                                  4               (a)     For general and direct damages according to proof but alleged to
                                                                                                                  5   be in excess of $1,836,466.21;
                                                                                                                  6               (b)     For special, consequential, and punitive damages according to
                                                                                                                  7   proof;
                                                                                                                  8               (c)     For rescission of the Employment Agreement;
                                                                                                                  9               (d)     For a judicial declaration that Liu was terminated “based on the
                                                                                                                 10   specific cause of a serious breach of fiduciary duty” under the Employment
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Agreement;
                                                                                                                 12               (e)     For interest at the maximum legal rate;
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13               (f)     For costs of suit incurred herein; and
                                                                                                                 14               (g)     For such other further relief as this Court deems just and proper.
                                                                                                                 15   Dated: November 19, 2020                    TROUTMAN PEPPER HAMILTON
                                                                                                                                                                  SANDERS LLP
                                                                                                                 16
                                                                                                                 17                                               By: /s/ Lauren E. Grochow
                                                                                                                                                                    Daniel N. Anziska
                                                                                                                 18                                                 Lauren E. Grochow
                                                                                                                                                                    Mackenzie L. Willow-Johnson
                                                                                                                 19
                                                                                                                                                                        Attorneys for Defendants SMART
                                                                                                                 20                                                     KING LTD., JIAWEI WANG, and
                                                                                                                                                                        CHAOYING DENG and Defendant
                                                                                                                 21                                                     and Counterclaimant
                                                                                                                                                                        FARADAY&FUTURE INC.
                                                                                                                 22
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      111292258                                - 14 -
